DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donna Russel on 04/07/2021.
The application has been amended as follows: 
	Abstract
	Abstract, dated 01/19/2016, is amended to be in a separate abstract sheet according to the attached amended abstract sheet.
	Claims
	Claim 1, in 5th line, after “fluidly connected to the distal end of the pipe adapter; (c) a” and prior to “portal cover”, inserted --slideable--
	Claim 1, in 7th line, after “when in the closed position the portal cover constrains an extruded”, [[composition]] is deleted and in place inserted --cheese constituents--
	Claim 1, in 8th line, after “within the forming chamber;” and prior to “(d) a packaging attachment adapter”, [[and]] is deleted.
Claim 1, in 8th line, after “(d) a packaging attachment adapter” and prior to “located”, inserted --, comprising a fitted metal filler head,--
	Claim 1, in 8th line, after “located” and prior to “at the distal end …”, inserted --and attached to an outside of the portal cover--
Claim 1, in 9th line, after “distal end of the forming chamber” and prior to “, wherein the device attaches to the extruder…”, inserted --; and (e) a packaging support device, in contact with the packaging attachment adapter, --
	Claims 2-7 are cancelled.

Response to Amendment
	Claims 2-7 are cancelled.
	In view of the amendment, filed on 09/23/2019, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 07/09/2020.
Rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Rivero et al. (US 2007/0065550)
Rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 3,468,026)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Amended claim 1 recites “a packaging support device supporting a package positioned to receive the cheese loaf after it has been formed in the forming chamber”, wherein specification defines “a conveyor mechanism for moving new packaging into contact with the packaging attachment adapter of the forming chamber” as a corresponding structure for the claimed place-holder of “a packaging support device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a device”, as claimed in claim 1, “for forming extruder-processed cheese, comprising (a) a pipe adapter comprising a proximal end and a distal end; (b) a forming chamber of internal dimensions for forming a sliceable cheese loaf, the forming chamber having a proximal end and a distal end, the proximal end being fluidly connected to the distal end of the pipe adapter; (c) a slideable portal cover, positioned at the distal end of the forming chamber and moveable to open or close a portal 
The closest references of Rivero et al. (US ‘550) and Robertson (US ‘026) fail to disclose a slideable portal cover positioned at the distal end of the forming chamber and moveable to open or close a portal located at the distal end of the forming chamber and a packaging attachment adapter comprising a fitted metal filler head located and attached to an outside of the portal cover at the distal end of the forming chamber, and further, a packaging support device, in contact with the packaging attachment adapter, for supporting a package positioned to receive the cheese loaf. Therefore, claim 1 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        04/09/2021